DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 02 November 2021. Claims 18-23, 29-31 and 33 have been amended. Claims 1-17 have been cancelled. No claims have been added. Therefore, claims 18-33 are presently pending in this application.
Specification
The substitute specification filed 02 has been entered because it conforms to 37 CFR 1.125(b) and (c).
Claim Objections
Claim 33 is objected to because of the following informalities:  line 3 recites "draw an" which is suggested to be changed to --draws an-- to avoid typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, line 17 recites the term “level with” and it intends for the first pivot axis to be on the same plane as the second pivot axis or if both the first pivot axis and second pivot axis are horizontally level with respect to a floor. Lines 19-20 recite that “both pivot axes … to be immovable relative to one another”. It appears as though an essential element, such as a stopper or limiter that performs the function of the claimed limitation, is missing.
Regarding claim 19, Line 14 recites the term “can be” which is considered indefinite because it implies that “the mouthpiece” may or may not be “pivoted about the first pivot axis”. Line 14 further recites “only the mouthpiece can be pivoted about the first pivot axis”. It is unclear how “only the mouthpiece can be pivoted about the first pivot axis” if “the closing cover and the mouthpiece can be pivoted about the first pivot axis”, as recited in lines 14-15.
	Regarding claim 23, lines 3-5 recite “the mouthpiece and the closure cap extend towards each other without overlap of their outer contours in a most open position”. It appears as though an essential element, such as a stopper or limiter that performs the function of the claimed limitation, is missing.
	Regarding claim 33, line 4 recites the term “when viewed projected” and it is unclear what structure is being projected into a plane. It is also unclear what is being viewed or projected into said plane.
	 Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 20, 23 and 25-33, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Bilgic (2014/0318538 A1) in view of Von Schuckmann (2015/0059747 A1).
Regarding claim 18, in figures 1-3 and 7 Bilgic discloses a device for inhaling powdery substances contained in capsules (the device is a dry powder inhaler which uses dry powder contained in capsules, see abstract), comprising a housing (bottom casing 4) having a bottom and an upper opening (the bottom casing 4 is shown to have a lower bottom surface and an upper opening to receive a capsule chamber 11, see fig. 2), a capsule receiver (capsule chamber 11), a closing cover (midplate 3), a mouthpiece 2, and a closure cap (mouthpiece cover 1), the closure cap 1 being designed to simultaneously cover the mouthpiece 2, the closing cover 3 and the capsule receiver 11 (the closing cap 1 is pivoted from an open position, see fig. 2, to a closed position, see fig. 1, to cover the mouthpiece 2, closing cover 3 and capsule receiver 11), wherein the closure cap 1, the mouthpiece 2 and the closing cover 3 are hinged in a pivotable manner (the closure cap 1, mouthpiece 2 and closing cover 3 are connected via a hinge 10 to be pivoted by the user, see fig. 2 and para. [0089] lines 4-8), wherein a first pivot axis is formed, which, in respect of a side view in which geometric axis of the pivot axis 
Bilgic discloses everything as claimed, including the first pivot axis, but is silent with regard to a second pivot axis represented as a point, the second pivot axis being arranged next the first pivot axis, with only the closure cap is pivotable about the second pivot axis.
However, in figures 3 and 5 Von Schuckmann teaches a second pivot axis x represented as a point, the second pivot axis x being arranged next to the first pivot axis y, with only the closure cap 3 can be pivoted about the second pivot axis x (the first pivot axis y is shown to be on a lower portion of the housing 2, the second pivot axis x 
The modified Bilgic device discloses that the first pivot axis is arranged closer to the capsule receiver in a use state of the device, that the first pivot axis and the second pivot axis being separate but running in a same direction and are immovable relative to one another (the first pivot axis, as taught by Bilgic, includes the mouthpiece and closuring cover which are closest to the capsule receiver compared to the second pivot axis, as taught by Von Schuckmann, which is closer to the exterior of the housing and, as the first pivot axis is separate from the second pivot axis the first pivot axis does not move when only the second pivot axis is moved and the second pivot axis does not move when only the first pivot axis is moved, the first and second pivot axis being different but running along the same direction on the housing, see fig. 2 of Bilgic and fig. 3 of Von Schuckmann), and the second pivot axis is shown to be disposed level with the first pivot axis when the device is in an upright position (the first pivot axis, having the mouthpiece and closing cover as taught by Bilgic, is level with the second pivot axis, having the closure cap as taught by Von Schuckmann, as the first pivot axis is shown to be horizontally level relative to the second pivot axis, see fig. 2 of Bilgic and fig. 3 of Von Schuckmann; alternatively, the second pivot axis, as taught by Von Schuckmann, 
However, if in doubt that the modified Bilgic device discloses that the first pivot axis is disposed level with the second pivot axis, the modified Bilgic device discloses the claimed invention and it would have been an obvious matter of design choice to modify the first pivot axis to be disposed level with the second pivot axis, since the device would perform equally well in dispensing a powdery substance to the user, since the functionality of the device would not change (as the closure cap is still pivotable about a second pivot axis and since mouthpiece and closing cover are still pivotable about the first pivot axis to allow the user access to the interior of the device as necessary) and since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
Regarding claim 20, the modified Bilgic device discloses that only two pivot axes (the first pivot axis, as taught by Bilgic and the second pivot axis, as taught by Von Schuckmann, see fig. 2 of Bilgic and fig. 3 of Von Schuckmann) which comprise the first pivot axis and the second pivot axis, are formed (the first pivot axis and second pivot axis are formed on the housing, see fig. 2 of Bilgic and fig. 3 of Von Schuckmann).
Regarding claim 23, the modified Bilgic device discloses that in respect of the side view, in which the geometric axes of the pivot axes are represented in the form of points (the first pivot axis is shown to extend along hinge 10 and, with respect to a side view of the housing 4, the geometric axis of the first pivot axis is represented in the form of a point, see fig. 2 of Bilgic; the second pivot axis x being represented in the form of a 
Regarding claim 25, the modified Bilgic device discloses that the capsule receiver and the closing cover are connected to each other for a joint pivoting (the capsule receiver 11 is integrally connected with the closing cover 3 and both the capsule receiver and closing cover 3 pivot about the first pivot axis on hinge 10, see fig. 2 and para. [0089] lines 4-8 of Bilgic).
Regarding claim 26, the modified Bilgic device discloses that the closing cover is plug-connected to the housing 4 (the closing cover 3 is plug-connected, via hinge 10, to the housing 4, see fig. 2 and para. [0089] lines 4-8 of Bilgic).
Regarding claim 27, the modified Bilgic device discloses that the mouthpiece is plug-connected to the housing (the mouthpiece 2 is plug-connected, via hinge 10, to the housing 4, see fig. 2 and para. [0089] lines 4-8 of Bilgic).
Regarding claim 28, the modified Bilgic device discloses that wherein the mouthpiece is plug-connected to the closing cover (the mouthpiece 2 is shown to be plug-connected, via hinge 10, with the closing cover 3, see fig. 2 and para. [0089] lines 4-8 of Bilgic).

Regarding claim 30, the modified Bilgic device discloses that the plug moldings of the housing in the use state of the device are encompassed by an area of the closing cover (the plug moldings of the housing 4, which receive the journals of closing cover 3, are encompassed by journals of the closing cover 3 when the device is assembled and in use, see figs. 2 and 12 and para. [0089] lines 4-8 of Bilgic).
Regarding claim 31, the modified Bilgic device discloses that each one of the journals has a cross section comprising an annular wall (the journals of the closing cover 3 are curved such that its cross-section has an annular shape and therefore comprises an annular wall, see fig. 3 of Bilgic).
Regarding claim 32, the modified Bilgic device discloses that the mouthpiece has a plug molding for a journal (hinge 10, see fig. 2 of Bilgic) of the closing cover (the mouthpiece 2 has a plug molding 2a for a journal 10 of the closing cover 3, see fig. 9a and para. [0089] lines 4-8 of Bilgic).
Regarding claim 33, the modified Bilgic device discloses that plug directions (the plug directions run along the axis that the hinge 10 extends along, a first plug direction running in a direction starting between the journals of the closing cover 3 and extending toward the front of housing 4 and a second plug direction, running in an opposite direction, starting between the journals of the closing cover 3 and extending toward the .
Claim 19, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Bilgic (2014/0318538 A1) in view of Wright et al. (2010/0192949 A1).
Regarding claim 19, in figures 1-3 and 7 Bilgic discloses a device for inhaling powdery substances contained in capsules (the device is a dry powder inhaler which uses dry powder contained in capsules, see abstract), comprising a housing (bottom casing 4), a capsule receiver (capsule chamber 11), a closing cover (midplate 3), a mouthpiece 2, and a closure cap (mouthpiece cover 1), the closure cap 1 being designed to simultaneously cover the mouthpiece 2, the closing cover 3 and the capsule receiver 11 (the closing cap 1 is pivoted from an open position, see fig. 2, to a closed position, see fig. 1, to cover the mouthpiece 2, closing cover 3 and capsule receiver 11), wherein the closure cap 1, the mouthpiece 2 and the closing cover 3 are hinged in a pivotable manner (the closure cap 1, mouthpiece 2 and closing cover 3 are connected 
Bilgic discloses everything as claimed, including the pivot axis being a second pivot axis with the closing cover 3 and the closure cap 1 are configured to be pivoted about the second pivot axis (the closing cover 3 and closure cap 1 include holes 3a and 1a respectively to rotate about the second pivot axis via hinge 10, see fig. 2 and para. [0089] lines 4-8), but is silent with regard to a first pivot axis being represented in the as a point, and wherein only the mouthpiece can be pivoted about the first pivot axis and the first pivot axis is mounted to an upper side of the closing cover.
However, in figure 2c and 3a-3b Wright teaches that only a mouthpiece 21 can be pivoted about a first pivot axis A and that the first pivot axis A is mounted to an upper side of a closing cover (the mouthpiece 21 pivots about a closing cover 20 and the first pivot axis A is shown to be on an upper side of the closing cover 20, shown to be the 
The modified Bilgic device discloses that the first pivot axis is arranged closer to the capsule receiver in a use state of the device, that the first pivot axis and the second pivot axis are separate but run in the same direction (the first pivot axis, as taught by Wright, includes the mouthpiece and closure cover which are closest to the capsule receiver compared to the second pivot axis, as taught by Bilgic, which is closer to the exterior of the housing and, the first and second pivot axis being different but running along the same direction on the housing, see fig. 2 of Bilgic and fig. 2c of Wright, the first pivot axis being shown to be mounted on the upper side of the closing cover, see fig. 3a of Wright).
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bilgic and Von Schuckmann as applied to claim 18 above, and further in view of Wright et al. (2010/0192949 A1).
Regarding claims 21-22, the modified Bilgic device discloses the first and second pivot axes with the mouthpiece and closing cover being pivoted about the first pivot axis (the mouthpiece 2 and closing cover 3 are pivoted about the hinge 10 of the first pivot axis, see fig. 2 of Bilgic), but is silent with regard to a third pivot axis, which can be 
However, in figure 2c and 3a-3b Wright teaches a pivot axis A, which can be pivoted together with the closing cover 20, is formed on the closing cover 20 and, wherein, only the mouthpiece 21 can be pivoted about the pivot axis A (the mouthpiece 21 pivots about a closing cover 20 via the pivot axis A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bilgic’s housing to have a third pivot axis with only the mouthpiece being pivoted about the first pivot axis as taught by Wright to allow the user to independently control the movement of the mouthpiece during use of the device.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bilgic and Von Schuckmann as applied to claim 18 above, and further in view of Bhide et al. (10,556,069 B2).
Regarding claim 24, the modified Bilgic device discloses everything as claimed including the mouthpiece and closing cover being configured to pivot together, see fig. 2 of Bilgic, but is silent with regard to the mouthpiece and the closing cover are configured to be locked with each other for a joint pivoting.
However, in figures 1-3 Bhide teaches that a mouthpiece 3 and a closing cover 4 are locked with each other for joint pivoting (the closing cover 4 is securely attached to the mouthpiece 3, via hinge 6, such that the closing cover 4 is locked with the mouthpiece 3 and both the mouthpiece 3 and closing cover 4 jointly pivoted, see fig. 3 and col. 4 lines 4-7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified .
Response to Arguments
Applicant's arguments, of the remarks filed 02 November 2021, have been fully considered but they are not persuasive. 
On page 9 line 19 to page 10 line 6, applicant argues “The mouth piece itself in von Schuckmann is not pivotable. The mouth piece is part of the housing (see e.g. Fig. 8). A combination of Bilgic with von Schuckmann could have only had the result, if ever, to maintain the closure cap and the mouth piece being pivotable about the same axis but have a second pivot axis for the closing cover together with the capsule receiver. Obviously, the combination would not have had the result of the teaching of present claim 18, which has the mouthpiece being pivotable about the same axis as the closing cover and capsule receiver”.
However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Bilgic discloses the pivot axis for the closure cap, mouthpiece and closing cover, see fig. 2 and para. [0089] lines 4-8 of Biglic. Von Schuckmann was only relied upon to teach the modification of placing the closure cap on an independent pivot axis that is separate from the pivot axis for the mouthpiece and 
On page 10 lines 12-20, applicant argues “the mouth piece and the capsule receiver are together pivotable about a pivot axis. The closure cap is not pivotable. Therefor it is not conceivable, how a combination would have had among others the result that only the mouth piece is pivotable about the first pivot axis and that such pivot axis is additionally mounted on an upper side of the closing cover. Indeed, in Wright, the pivot axis is below the closing cover. None of the references teach or suggest an inhaler where the first pivot axis for the mouthpiece is mounted on an upper side of the closing cover, which itself is pivotable about a second pivot axis around which all three components rotate”.
However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Bilgic discloses the second pivot axis for the closure cap and closing cover. Wright is only relied upon to teach a first pivot axis for the mouthpiece that is separate from the second pivot axis of Bilgic, the mouthpiece is shown as being pivotable on said first pivot axis, figure 2b-2c and 3a-3b of Wright. Furthermore, the first pivot axis for the mouthpiece 21 is also shown to be on an upper 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785